PER CURIAM.
Although we affirm the appellant’s conviction for possession of cannabis with intent to sell, we vacate the habitual felony offender sentence because possession with intent to sell is “a violation of section 893.13 relating to the purchase or the possession of a controlled substance.” § 775.084(l)(a)3, Fla. Stats.; see Grene v. State, 21 Fla. L. Weekly D1145, — So.2d - [1996 WL 252248] (Fla. 3d DCA May 15, 1996); Houser v. State, 666 So.2d 158 (Fla. 5th DCA 1995).
The conviction is affirmed, but the sentence is vacated and the case is remanded.
MINER, ALLEN and LAWRENCE, JJ., concur.